Title: To George Washington from Brigadier General James Potter, 18 May 1778
From: Potter, James
To: Washington, George


                    
                        Sir
                        Camp near the Cross Roads [Pa.] May 18th 1778
                    
                    I have called on a Majestrate and taken the Testimony of five persons in regard of the Barbarity of the Brittish Troops to the Militia on the first Instant of which I send you inclosed, I can do little good in this part of the Country with my small party, I have about one hundred & ninety men, one half of them I keep in small parties on the Lines, they take up a number of Market People & whips them well and sends them off. All account agree that the Enemy are preparing to leave the City. I am your Excellencys Most obedt Humble Servt
                    
                        Ja’s Potter
                    
                